DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 16/629,661 filed on 06/06/2022.
Status of Claims:
Claim 3 is canceled in this Office Action
Claims 1-2 & 4-11 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 06/06/2022 regarding to arguments on claim 1 is not persuasive.
Regarding claim 1:
	The Applicant argued that Choi fails to teach “setting information, for each of 
the functional components, that includes information indicating whether 
to execute the respective functional module, information indicating a 
write destination of the output object data and whether to store the 
output object data”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Choi discloses “[0093]: The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108)… [0097]: When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle 108 and/or the smart home 187 achieve desired operation (block 310)”. The system of Konrardy is capable of receiving sensor data from a vehicle and determine whether to execute respective operating controls based on the data to control the operations of the vehicle. This is equivalent to the information indicating whether to execute the respective functional module of the application because both data/information retrieved allow the system to decide whether to execute or process the data accordingly. 
Konrardy also discloses “[0097]: When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle 108 and/or the smart home 187 achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. In some embodiments, the vehicle 108 may transmit a message or indication of a change in velocity or position using the communication component 122 or the communication module 220, which signal may be used by other autonomous vehicles to adjust their controls. As discussed elsewhere herein, the controller 204 may also log or transmit the autonomous control actions to the server 140 via the network 130 for analysis. In some embodiments, an application (which may be a Data Application) executed by the controller 204 may communicate data to the server 140 via the network 130 or may communicate such data to the mobile device 110 for further processing, storage, transmission to nearby vehicles, smart homes, infrastructure, and/or communication to the server 140 via network 130. …[0098]: The controller 204 may continue to receive and process sensor data at blocks 304 and 306 until an end signal is received by the controller 204 (block 312). The end signal may be automatically generated by the controller 204 upon the occurrence of certain criteria (e.g., the destination is reached, environmental conditions require manual operation of the vehicle 108 by the vehicle operator, or an occupant-defined end condition is satisfied). Alternatively, the vehicle operator and/or smart home occupant may pause, terminate, or disable the autonomous operation feature or features using the user-input device or by manually operating the vehicle's controls, such as by depressing a pedal or turning a steering instrument, and/or by manually interacting with smart equipment disposed in the smart home 187. When the autonomous operation features are disabled or terminated, the controller 204 may either continue operation without the autonomous features or may shut off the vehicle 108 and/or various smart equipment, depending upon the circumstances...[0099] Where control of the vehicle 108 must be returned to the vehicle operator and/or control of the smart home 187 must be returned to the smart home occupant, the controller 204 may alert the vehicle operator and/or smart home occupant in advance of returning to manual operation. The alert may include a visual, audio, or other indication to obtain the attention of the vehicle operator and/or smart home occupant. In some embodiments, the controller 204 may further determine whether the vehicle operator is capable of resuming manual operation before terminating autonomous operation. If the vehicle operator is determined not to be capable of resuming operation, the controller 204 may cause the vehicle to stop or take other appropriate action.” The system of Konrardy is also capable of determining appropriate output destinations within the vehicles for the processed data and also log the actions for further analysis. For example, the controller of the system sends a signal to open or close the throttle of the vehicle to achieve a desired speed. Here, the input data for the system to process is a desired speed and the system processes the data to the known speed and outputs the function to the throttle of the vehicle to control the speed. Therefore the system of Konrardy teaches “setting information, for each of the functional components, that includes information indicating whether to execute the respective functional module, information indicating a write destination of the output object data and whether to store the 
output object data”.
Applicant’s arguments to claims 8-9 have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-11  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (US PGPUB 20210294877) “Konrardy”.
Regarding claim 1, Konrardy teaches a vehicle control apparatus of a vehicle configured to be communicably connected to an external apparatus, the vehicle control apparatus comprising: a communication control unit configured to control data transmission to and reception from the external apparatus (Fig. 2 & [0038]: The system contains at least the front-end components and back end-components, wherein the front-end components may communicate with the back-end components (vehicle control apparatus) via a network. Either the on-board computer or the mobile device may communicate with the back-end components 104 via the network 130 to allow the back-end components to record information regarding vehicle usage. Thus, the back-end components (vehicle control apparatus) contains a communication control unit to input and output data for the vehicle control apparatus); a data management unit configured to manage object data ([0049]: The back-end components include one or more servers wherein each server 140 may include one or more computer processors adapted and configured to execute various software applications and components of the autonomous vehicle data system, in addition to other software applications. The server 140 may further include a database (data management unit), which may be adapted to store data related to the operation of the vehicle and/or a smart home (not depicted) and its autonomous operation features. Such data might include, for example, dates and times of vehicle use, duration of vehicle use, use and settings of autonomous operation features, information regarding control decisions or control commands generated by the autonomous operation features, speed of the vehicle, RPM or other tachometer readings of the vehicle, lateral and longitudinal acceleration of the vehicle, vehicle accidents, incidents or near collisions of the vehicle, hazardous or anomalous conditions within the vehicle operating environment (e.g., construction, accidents, etc.), communication between the autonomous operation features and external sources, environmental conditions of vehicle operation (e.g., weather, traffic, road condition, etc.), errors or failures of autonomous operation features, or other data relating to use of the vehicle 108 and the autonomous operation features, which may be uploaded to the server via the network. The server may access data stored in the database when executing various functions and tasks associated with the evaluating feature effectiveness or assessing risk relating to an autonomous vehicle.); a plurality of functional components configured to perform a predetermined calculation by using object data acquired from the data management unit or the communication control unit, and to output object data which is object data acquired by the predetermined calculation to the data management unit ([0093]: The autonomous vehicle operation application or other applications or routines may cause the controller to process the received sensor data in accordance with the autonomous operation features (block 306). The controller may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home (i.e., control commands). For example, the controller may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle); a storage unit configured to store setting information, for each of the functional components, that includes information indicating whether to execute the respective functional module (Fig. 3 element 308 & [0093]: The autonomous vehicle operation application causes the controller to process the received sensor data in accordance with the autonomous operation features and process the sensor data to determine whether an autonomous control action is required. For example, the controller may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle)), information indicating a write destination of the output object data ([0098-0099]: The autonomous operations done by the controller continues and ends when certain input or criteria is reached. Thus, a processing on the input is done by the controller and subsequently produces certain output to control certain apparatus of the vehicle such as to convert from autonomous mode to a manual operation) and whether to store the output object data ([0097]: The controller may also log or transmit the autonomous control actions to the server via the network for analysis... [0259]: At block 1018, the emulator may cause the output data or indications associated with the output data to be stored by the server. This may include sampling or translating the output data from the software routines to prepare the output data for storage by the server. The server may receive the prepared output data or indications associated therewith and store such received data in the program memory 160 or database 146 for further analysis.)Page 2 of 14Serial No. 16/629,661 Amendment filed June 6, 2022Responsive to Office Action mailed March 18, 2022and execution control unit configured to execute the one or more functional components ([0097]: When the controller determines an autonomous control action is required (block 308), the controller may cause the control components of the vehicle to adjust the operating controls of the vehicle achieve desired operation (block 310).), wherein each of the functional components respectively convert data into a format usable by the data management unit ([0254]: The emulator may perform operations to execute the computer-readable instructions of the software routines on the hardware architecture of the server. This may include translating signals from the sets of test data into a format usable by the software routines and translating the output of the software routines for storage in the program memory or database. Thus, an input data can be translated or formatted to be useable by the system), wherein the execution control unit refers to the setting information to determine whether to execute each of the functional modules (Fig. 3 element 308 & [0093]: The autonomous vehicle operation application causes the controller to process the received sensor data in accordance with the autonomous operation features and process the sensor data to determine whether an autonomous control action is required. For example, the controller may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108)), whether to store the output data of the functional modules and the write destination of the functional modules wherein the data management unit is configured to control the write of the output object data based on the setting information ([0097]: When the controller determines an autonomous control action is required (block 308), the controller may cause the control components of the vehicle to adjust the operating controls of the vehicle and/or the smart home achieve desired operation (block 310)…The controller may also log or transmit the autonomous control actions to the server via the network for analysis…[0098-0099]: The autonomous operations done by the controller continues and ends when certain input or criteria is reached. Thus, a processing on the input is done by the controller and subsequently produces certain output to control certain apparatus of the vehicle such as to convert from autonomous mode to a manual operation).
Regarding claim 2, Konrardy teaches all the limitations of claim 1. Konrardy further teaches 75wherein the setting information includes external output necessity information indicating whether to necessity output the output object data to the external apparatus for each of the functional components, and wherein the data management unit is configured to output the output object data to the external apparatus via the communication control unit when the external output necessity information indicates output is necessary ([0093]: The autonomous vehicle operation application causes the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108)….[0097] When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle 108 and/or the smart home 187 achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. After processing the received sensor data in accordance with the autonomous operation features, the controller determines to whether an action is required which is to send signal to other components to execute. Thus, a necessity of outputting data to external apparatus is determined and communication is made if it is required).  
Regarding claim 4, Konrardy teaches all the limitations of claim 1. Konrardy further teaches the storage unit is configured to store a plurality of pieces of setting information respectively corresponding to a plurality of events, and wherein the data management unit and the calculation execution control unit are configured to, when any of the plurality of events is detected, operate based on one of the pieces of setting information corresponding to a detected event ([0092]: The sensor data may be stored in the RAM 212 for use by the autonomous vehicle operation application 232. In some embodiments, the sensor data may be recorded in the data storage 228 or transmitted to the server 140 via the network 130. The Data Application may receive the sensor data, or a portion thereof, and store or transmit the received sensor data. In some embodiments, the Data Application may process or determine summary information from the sensor data before storing or transmitting the summary information. The sensor data may alternately either be received by the controller 204 as raw data measurements from one of the sensors 120 and/or sensors associated with the smart home 187 or may be preprocessed by the sensor 120 and/or sensors associated with the smart home 187 prior to being received by the controller 204. [0093]: The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108). Thus, the sensor data is stored in the data storage and subsequently the controller processes the data when the data is received and execute further actions such as whether to send a control action or not based on the calculations).
Regarding claim 5, Konrardy teaches all the limitations of claim 4. Konrardy further teaches the storage unit is further configured to store a setting change information table in which an event and one of the pieces of setting information to be applied when the event is detected are associated with each other, and wherein the data management unit and the calculation execution control unit are configured to, when any of the plurality of events is detected, specify the one of the pieces of setting information to be applied with reference to the setting change information table, and to operate based on the specified setting information ([0094] As another example, the controller 204 may process the sensor data to determine whether the vehicle 108 is remaining with its intended path (e.g., within lanes on a roadway). If the vehicle 108 is beginning to drift or slide (e.g., as on ice or water), the controller 204 may determine appropriate adjustments to the controls of the vehicle to maintain the desired bearing. If the vehicle 108 is moving within the desired path, the controller 204 may nonetheless determine whether adjustments are required to continue following the desired route (e.g., following a winding road). Under some conditions, the controller 204 may determine to maintain the controls based upon the sensor data (e.g., when holding a steady speed on a straight road). Thus, the controller contains certain ‘preset’ calculations to apply for particular received sensor data. The controller applies the changes to certain types and situations that the sensor data requires the controller to operate).  
Regarding claim 6, Konrardy teaches all the limitations of claim 4. Konrardy further teaches the events include a first functional component malfunction event that is a malfunction of a first functional component that is a functional component operating in the external apparatus, and wherein the setting information corresponding to the first functional component malfunction event includes that execution of the first functional component is necessary (Fig. 7 & [0174]: The exemplary malfunction detection method 700 may begin by receiving sensor data from one or more sensors 120 of the vehicle 108, sensors interconnected with the smart home controller 187, and/or a personal electronic device 189 (block 702). The method 700 may then iteratively evaluate the sensors 120 to identify and respond to sensor malfunctions. A sensor is selected for evaluation (block 704), and one or more signals associated with the selected sensor are obtained (block 706). A range of signal values associated with proper functioning of the sensor may be determined (block 708) and compared against the one or more signals associated with the selected sensor to determine whether the sensor is malfunctioning (block 710). If the sensor is determined to be malfunctioning (block 712), a cause of the malfunction and/or other information associated with the malfunction may be determined (block 714). Based upon the determined information, one or more responses to the malfunction may then be determined (block 716) and implemented (block 718)).  
Regarding claim 7, Konrardy teaches all the limitations of claim 4. Konrardy further teaches the events include reception of a setting change request from the external apparatus ([0093]: The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). ...[0097] When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle 108 and/or the smart home 187 achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. In some embodiments, the vehicle 108 may transmit a message or indication of a change in velocity or position using the communication component 122 or the communication module 220, which signal may be used by other autonomous vehicles to adjust their controls. Thus, the controller receives information that can be a request to change something in the particular system. The controller then processes the information and sends out required actions).  
Regarding claim 8, Konrardy teaches all the limitations of claim 1. Konrardy further teaches wherein the setting information includes, for each of the functional components, a conditional formula which is a search formula indicating a data source, a sort type and a sort parameter  for selecting a target to be output to the external apparatus from the object data managed by the data management unit, and wherein the calculation execution control unit is configured to, when the conditional formula is included in the setting information for the functional component that has executed the predetermined calculation, read the object data conforming to Page 5 of 14Serial No. 16/629,661 Amendment filed June 6, 2022 Responsive to Office Action mailed March 18, 2022 the data source, the sort type and the sort parameter of the conditional formula from the object data managed by the data management unit, and to output the read object data to the external apparatus (([0083]: The communication unit may also transmit sensor data, device status information, control signals, or other output from the controller 204 to one or more external sensors within the vehicle, mobile devices, on-board computers, or servers…[0246]:  Once the software environment is prepared, the test may be performed by presenting the simulated input data to the software routines (block 1014), processing the simulated input data by the software routines (block 1016), and recording output data received from the software routines (block 1018). Such output data may include control commands generated by the software routines configured to directly or indirectly control autonomous operation when executed within an autonomous environment during autonomous operation using the associated autonomous operation feature. Thus, the system is able to identify the source of the data for the output to be sent to the appropriate component or source… [0078]: The plurality of software routines is an autonomous control routine that performs a type of autonomous control, such as collision avoidance, lane centering, speed control, fire prevention, or temperature control. In some embodiments, the autonomous vehicle operation application may cause a plurality of autonomous control routines 246 to determine control actions required for autonomous vehicle operation. Thus, the functions calculated for the execution is categorized by type and purpose of the functions).  
Regarding claims 9, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 10, Konrardy teaches all the limitations of claim 2. Konrardy further teaches wherein the data management unit is configured to not to write the output object data to the storage unit when the writing necessity information is writing not necessary ([0097]: When the controller determines an autonomous control action is required (block 308), the controller may cause the control components of the vehicle to adjust the operating controls of the vehicle and/or the smart home 187 achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. ...As discussed elsewhere herein, the controller 204 may also log or transmit the autonomous control actions to the server 140 via the network 130 for analysis.).
Regarding claim 11, Konrardy teaches all the limitations of claim 2. Konrardy further teaches the data management unit is configured to acquire the output object data output from the external apparatus via the communication control unit, and to control, based on the writing necessity information in the setting information of the functional component that outputs the output object data, execution of writing the output object data to the storage unit ([0093] The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands).The controller receives output data from the sensors and process them to determine whether the information is considered necessary).
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.











Conclusion
  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                             
/C.D.V./           Examiner, Art Unit 2153